Title: From Thomas Jefferson to Henry Dearborn, 5 September 1801
From: Jefferson, Thomas
To: Dearborn, Henry


Dear Sir
Monticello Sep. 5. 1801.
I inclose for your consideration a paper addressed to me from Lieutt. Landais of the Artillery, to consider & decide whether any thing & what should be done in consequence of it.—I formerly referred to your consideration the petition of John Rowe, confined in jail for having counselled or procured a souldier to desert. he was sentenced to 3. months imprisonmt. & to paiment of costs. his 3. months expired near 2. months ago, and he is detained & likely to be so for costs. you will be pleased to consider the expediency of pardoning him. but there is one circumstance meriting attention. he says the bill of costs is 88. D. when the bill of costs against a prisoner amounts to such a sum the probability is either that the fee bill authorised by law is monstrous, or that there is extortion. in the latter case we should have it punished; in the former make it the occasion of referring to Congress to review their fee-bill. I will pray you to have a copy of this bill forwarded to me. perhaps the one given in to the prisoner will be considered as the best evidence.—I have duly recieved your favor of Aug. 12. and sincerely sympathise with you on the condition of your daughter. I hope the signs of amelioration have continued and ended in perfect re-establishment. where the cause has been so momentary & every subsequent impression tending to recall the mind to it’s former state, I should hope the first effect could not be a permanent one. letters written to me after your reciept of this will find me at Washington where I shall be punctually on the last day of the month. accept assurances of my sincere esteem & high consideration.
Th: Jefferson
